107 F.3d 867
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dwight M. SUTTON, Plaintiff-Appellant,v.MARYLAND DIVISION OF CORRECTIONS;  Richard A. Lanham, Jr.,Commissioner for the Maryland Division of Corrections;Lloyd L. Waters, Warden, Maryland CorrectionalInstitution-Hagerstown, Defendants-Appellees.
No. 96-7591.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 27, 1997.

Dwight M. Sutton, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Glenn T. Marrow, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Sutton v. Maryland Div. of Correction, No. CA-96-953-PJM (D.Md. Aug. 28, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process;  we deny the motion to appoint counsel.

AFFIRMED